Case 1:19-cv-00902-EAW Document 67-1 Filed 09/24/19 Page 1 of 21

UNITED STATES DISTRICT
COURT: WESTERN DISTRICT
OF NEW YORK

 

MICHAEL P, KEARNS, in his individual
capacity and official capacity as Clerk of
the County of Erie, New York,

Plaintiff,

ANDREW M. CUOMO, in his
official capacity as Governor of
the State of New York, LETITIA
A. JAMES, in her official
capacity as Attorney General of
the State of New York, and
MARK J.F. SCHROEDER, in his
official capacity as
Commissioner of the New York
State Department of Motor
Vehicles,

Defendants.

 

No. 1:19-cv-00902-EA W

[PROPOSED] AMICUS CURIAE BRIEF OF NEW YORK

STATE CONSERVATIVE PARTY
10

 
Case 1:19-cv-00902-EAW Document 67-1 Filed 09/24/19 Page 2 of 21

A. Introduction

The New York State Legislature recently passed a statute known as the
"Green Light Law." This law allows individuals illegally in the United
States to apply for and receive drivers’ licenses, and generally prohibits
state officials from disclosing those applicants’ records to immigration
authorities. The Green Light Law conflicts with federal immigration law,
thereby violating the United States Constitution. And it puts plaintiff
Michael P,. Kearns, the Clerk of the County of Erie, in an impossible
position. If he implements the Green Light Law, he risks prosecution
under a federal statute that makes it a crime to conceal, harbor, or shield
from detection an individual illegally in the United States. If he fails to
implement the Green Light Law, he risks retaliation by Defendants,
including removal from office. Obviously, something must give, hence
this action.

More particularly, the Green Light Law conflicts with federal
immigration law. The Supremacy Clause of the United States Constitution
resolves the conflict in favor of federal law, rendering the Green Light

Law unconstitutional. Yet the New York State Governor, Attorney

11
Case 1:19-cv-00902-EAW Document 67-1 Filed 09/24/19 Page 3 of 21

General, and Commissioner of the Department of Motor Vehicles
(“DMV” hereinafter) require Mr. Kearns to carry out the unconstitutional
Green Light Law. By doing so, they are violating the Supremacy Clause.
Plaintiff, as the man caught in the middle, brought this action seeking a
declaration that the Green Light Law is unconstitutional and a permanent
injunction prohibiting the Governor, Attorney General, and DMV
Commissioner from: (a) requiring Plaintiff to follow the Green Light Law;
and (b) removing Plaintifffrom office, or utilizing any other enforcement

mechanism, for failing to follow the Green Light Law.

B. The Conflict Between the Green Light Law and Federal

Immigration Law, Pinning Plaintiff in the Middle

   

1. The Green Light Law’s Departure From Prior Practices

Until recently, Section 502 of the New York Vehicle and Traffic Law
required an applicant for a driver's license to provide his or her Social
Security number, except for certain exceptions applicable to legal
residents who were not eligible for a Social Security number.

On June 17, 2019, New York Governor Andrew Cuomo signed the
Driver's License Access and Privacy Act, also known as the "Green Light
Law" (Bill Nos, A3675-B, S | 747-B), which amends numerous provisions

of the New York Vehicle and Traffic Law, including Section 502.

12
Case 1:19-cv-00902-EAW Document 67-1 Filed 09/24/19 Page 4 of 21

Under the Green Light Law, an applicant for a driver's license no
longer must provide a Social Security number. In lieu of a Social Security
number, the applicant may submit:

... With respect to an application for a non-commercial driver's
license or learner's permit which does not meet federal
standards for identification, an affidavit signed by such

applicant that they have not been issued a social security
number.

Likewise, applicants for such a license or permit (or its renewal) "shall
not be required to prove that they are lawfully present in the United

States."

This amendment allows individuals illegally in the United States to
apply for and obtain a New York State non-commercial driver's license or

learner's permit.

As Governor Cuomo explained, the Green Light Law was intended
to "create a driver's license for undocumented people." See Denis Slattery,
Cuomo signs bill granting undocumented immigrants access to New York
driver's licenses despite [Ith -hour concerns, NY DAILY NEWS, June 17,
2019, available at https://www.nydailynews.com/news/politics/ny-senate-
approves-undocumented-immigrants-access-to- drivers-licenses-20 190618-
eu 2ex3xv unetpnifuifjbsvn54- story.html (last visited July 8, 2019) ("You

create a driver's license for undocumented people, you just have to make
13
Case 1:19-cv-00902-EAW Document 67-1 Filed 09/24/19 Page 5 of 21

sure you do it ina way that the feds don't come in the next day and access

that database with the exact opposite intention," Cuomo told WAMC.").

Additionally, under the Green Light Law, the DMV Commissioner, his
employees, or his agents cannot disclose applicants' records to any agency
that primarily enforces immigration law, unless the agency provides a
warrant or court order signed by a federal judge. Upon such a disclosure,
the DMV Commissioner must notify within three days the individual
whose records were requested.

The DMV Commissioner must also require any person or entity
that receives or has access to applicants' records to certify that the
records will not be used for civil immigration purposes, and will not be
disclosed to an agency that primarily enforces immigration law unless
the records are disclosed under a cooperative arrangement-between

city, state, and federal agencies-that is not for the purpose of enforcing

immigration law.

Additionally, under the Green Light Law, the DMV Commissioner (or
his agent) cannot disclose any portion of any record that identifies whether
the type of driver's license or learner's permit a person holds meets-or

does not meet- federal standards for identification, except to the person

14
Case 1:19-cv-00902-EAW Document 67-1 Filed 09/24/19 Page 6 of 21

who is the subject of the record, where expressly required pursuant 49
U.S.C. Chapter 303 (part A, subtitle vi), or unless necessary to comply
with a lawful court order, judicial warrant signed by a federal judge, or
subpoena for individual records properly issued pursuant to the New York

C.P.L.R.

In other words, the Green Light Law requires agents of the DMV
Commissioner, such as Plaintiff and his staff, to knowingly conceal and
shield information and records containing evidence of illegal immigration
activity from the detection of federal immigration authorities. In recent
years, Erie County-which is a border community-has seen an increased |
concentration of immigrants. It is not unusual for driver's license
applicants- without being asked-to provide Plaintiffand his staff with
information or records regarding their immigration status. This is because
the applicants are uncertain about the type of driver's license or learner' s
permit for which they are eligible or about the type of records they must |
provide to obtain a driver's license or permit. Therefore, it is not unusual
for Plaintiff and his staff to have actual knowledge of an applicant's

immigration status, irrespective of whether they ask about it.

Issuing driver's licenses to individuals illegally in the United States will,

among other things, allow the individuals to more easily evade detection by
15

 
Case 1:19-cv-00902-EAW Document 67-1 Filed 09/24/19 Page 7 of 21

federal law enforcement.

2. Plaintiff’s Duty to Obey the State Green Light Law

Under section 205(1) of New York Vehicle and Traffic Law, Plaintiff,
as Clerk of the County of Erie, must act as the agent of the Commissioner
of the New York State Department of Motor Vehicles to issue vehicle
registrations, license plates, and driver's licenses. These provisions are
mandatory "unless and until the commissioner ... otherwise direct[s]" the
County of Erie.

DMV Commissioner Schroeder has not directed the County to
withhold driver's licenses. Instead, he publicly vowed to enforce the
Green Light Law "to the letter of the law," even in the face of pushback

from County Clerks such as Plaintiff.

Governor Cuomo also has the power to enforce the Green Light Law
by removing from office any County Clerk who declines to carry out its
requirements.

Under Article 13, Section 13(a) of the New York State Constitution:
"t]he governor may remove any elective sheriff, county clerk, district
attorney or register within the term for which he or she shall have been
elected; but before so doing the governor shall give to such officer a copy

of the charges against him or her and an opportunity of being heard in his
16

 
Case 1:19-cv-00902-EAW Document 67-1 Filed 09/24/19 Page 8 of 21

or her defense."

The New York State Attorney General is required to prosecute any
action or proceeding related to such removal. See N.Y. Executive Law§
63(1) ("The attorney-general shall... Prosecute and defend all actions

and proceedings in which the state is interested "’).

Cuomo has publicly refused to assure County Clerks (such as
Plaintiff) that he would not remove them from office if they decline to
follow the Green Light Law. See Ryan Whale n, Schroeder Talks Drivers’
Licenses For Undocumented Immigrants and More In One-On-One
interview, SPECTRUM NEWS, Jan. 11, 2019, available at https://s
pectrumlocalnews.com/nys/ buffa lo/politics/2019/01 /12/schroeder-dmv-
commissioner (last visited July 8, 2019) ("If the law is passed, he says he
will enforce it as commissioner. He acknowledged there may be pushback
from county clerks and urged them to voice their concerns to legislators in
the coming weeks."); Cuomo's DMV Nominee Says He Backs Driver's
Licenses For Undocumented Immigrants. STATE OF POLITICS,
SPECTRUM NEWS, undated, available at https://www.nystateofpolitics.co
m/2019/01/cuomos-dmv-nominee-says-he-backs-drivers-licenses-for-
undocumented-immigrants/ (last visited July 8, 2019) ("Once the

policymakers have their say and if they pass a joint a bill and the governor

17

 
Case 1:19-cv-00902-EAW Document 67-1 Filed 09/24/19 Page 9 of 21

signs it, I will fully implement what the legislation says and what the
letter of the law is," said Mark Schroeder, the departing Buffalo city
comptroller who was nominated this week to become the DMV
commissioner, "That's what I'll do."), See Marian Hetherly & Mark
Wozniak , Governor Cuomo talks post-legislative session, WBEO, June
25, 2019, available at https: //news.wbfo.orglpost/governor-cuomo-talks-
post-legislative-session (last visited July 8, 2019) ("Gov. Andrew Cuomo
is non-committal when it comes to removing county clerks from office if
they refuse to enforce the newly passed Green Light law. He, instead, is
looking forward to its day in court."); Dave Rowley, Cuomo calls legislative
session most productive session, CHAUTAUQUA TODAY, June 21, 2019,
available at
https://chautauquatoday.com/news/details.cfm?clientid=25 &id=28645 |
#.XR9DGehK.jD4 (last visited July 8, 2019) ("Cuomo dodged the issue of
whether he would remove any county clerks that would not comply with
the new Green Light Law. He does expect a legal challenge.)" Cuomo
said: " They are going to start a lawsuit and say 'I want a legal resolution

first. And this is going to be a difficult legal question." ). Jd.

Moreover, the New York State Attorney General has the power to bring
an action against a public officer who has committed "an act which by law

works a forfeiture of his office." See N.Y. Executive Law§ 63-a, and

18

 
Case 1:19-cv-00902-EAW Document 67-1 Filed 09/24/19 Page 10 of 21

Attorney General James has pledged to " vigorously defend" the Green
Light Law's constitutionality, if challenged in court, adding: "[nJo one is

above the law."

3. Plaintiff’s Conflicting Duty to Obey Federal Immigration
Laws

In stark contrast to New York’s newly enacted Green Light Law, if
Plaintiff were to obey that law, he would be in direct conflict with and in
violation of federal immigration law, and he would face the credible threat
of federal prosecution.

Specifically, the Trump Administration has already threatened
retaliation against local officials that it believes are interfering with the
enforcement of federal immigration law. For example, in 2018, President
Trump urged the United States Attorney General to consider prosecuting
the Mayor of Oakland, California for obstruction of justice. This threat of
prosecution came after the Mayor alerted individuals who were illegally in
the United States of a pending raid by federal law enforcement.

Under federal immigration law (8 U.S.C. § 1324), it is a felony for any
person, "knowing or in reckless disregard of the fact that an alien has
come to, entered, or remains in the United States in violation of law," to

"conceal[ |, harbor[ ], or shield[ ] from detection ... such alien in any

place."

19
Case 1:19-cv-00902-EAW Document 67-1 Filed 09/24/19 Page 11 of 21

It also is a felony to attempt these acts, to aid or abet their commission,

or to conspire to commit them.

In addition, to this criminal statute, Congress has passed other
comprehensive immigration legislation that the Green Li ght Law would
frustrate. For example, the Immigration and Reform Control Act of
1986 (IRCA) "makes it illegal for employers to knowingly hire, recruit,
refer, or continue to employ unauthorized workers ...."" The purpose
of the IRCA is to "combat the employment of illegal aliens." Thus, by
providing driver's licenses to individuals illegally in the United States,
and by prohibiting the disclosure of their records, the Green Light Law
shields these individuals from detection and substantially facilitates

their effort to remain in the United States.

The Green Light Law also directly conflicts with other federal
statutes, including but not limited to 8 U.S.C. §§ 1373 and 1644, which
prohibit state and local governments from prohibiting, or in any way
restricting, their employees from "sending to, or receiving from,
[federal officials] information regarding the citizenship or immigration

status, lawful or unlawful, of any individual."

Accordingly, the Green Light Law places Plaintiff, who is required

under New York law to carry out its mandates, at risk of federal

20

 
Case 1:19-cv-00902-EAW Document 67-1 Filed 09/24/19 Page 12 of 21

prosecution under 8U.S.C.§1324. The Green Light Law also frustrates
Congress' goal in passing the IRCA, which is to prohibit the

employment of individuals illegally in the United States.

According to its sponsors and supporters, the Green Light Law
allows individuals illegally in the United States to "get to and from work"
and "ensure that our industries have the labor they need to keep our
economy moving. "See Assembly Passes Driver's License Access and
Privacy Act #tGreenLightNY, NEWS RELEASE OF ASSEMBLY SP EAKER
CARLE. HEASTIE, June 12, 2019, available at
https://nyassembly.gov/Press/files/20190612.php (last visited July 8,
2019) (Assemblyman Marcos A. Crespo: "This legislation allows for
undocumented immigrant New Yorkers, who contribute to our state
economy in so many ways, to drive safely to and from school, work, and
home’),
POINT I
THE SELF-EVIDENT CONFLICT BETWEEN STATE AND
FEDERAL IMMIGRATION LAW CAN ONLY BE RESOLVED IN
FAVOR OF THE COMPRHENSIVE FEDERAL SCHEME, WHICH

PREEMPTS ANY STATE ATTEMPTS TO INTEREFERE IN THIS
FIELD

The case law that mandates that the conflict between the federal

immigration laws and the Green Light Law’s attempt to usurp those laws is

21

 
Case 1:19-cv-00902-EAW Document 67-1 Filed 09/24/19 Page 13 of 21

overwhelming and uniform, making the point indisputable. The Government
of the United States has broad, undoubted power over the subject of
immigration and the status of aliens. See Toll vy. Moreno. 458 U.S. 1, 10
(1982): see generally S. Legomsky & C. Rodriguez, J/mmigration and
Refugee Law and Policy, 115-132 (5th ed. 2009). This authority rests, in
. part, on the National Government's constitutional power to "establish a
Uniform Rule of Naturalization," U.S. Const., Art. IL, § 8, cl. 4, and its
inherent power as sovereign to control and conduct relations with
foreign nations, see Toll, supra, at 10, S.Ct. 2977 (citing United States
v. Curtiss-Wright Export Com., 299 U.S. 304. 318. (1936).

Federal governance of immigration and alien status is extensive and
complex. Congress has specified categories of aliens who may not be
admitted to the United States. See 8 U.S.C. § 1182. Unlawful entry and
unlawful reentry into the country are federal offenses. §§ 1325, 1326.
Once here, aliens are required to register with the Federal Government
and to carry proof of status on their person. See §§ 1301-1306. Failure to
do so is a federal misdemeanor. §§ 1304(e), 1306(a), Federal law also
authorizes States to deny noncitizens a range of public benefits, § 1622;
and it imposes sanctions on employers who hire unauthorized workers, §

1324a.

Congress has specified which aliens may be removed from the United

22

 
Case 1:19-cv-00902-EAW Document 67-1 Filed 09/24/19 Page 14 of 21

States and the procedures for doing so. Aliens may be removed if they were
inadmissible at the time of entry, have been convicted of certain crimes, or
meet other criteria set by federal law. See§ 1227.

Agencies in the Department of Homeland Security play a major role in
enforcing the country's immigration laws. United States Customs and
Border Protection (CBP) is responsible for determining the admissibility
of aliens and securing the country's borders. See Dept. of Homeland
Security, Office of Immigration Statistics, Immigration Enforcement
Actions: 2010, p. 1 (2011). In 2010, CBP's Border Patrol apprehended
almost half a million people. /d.,at 3. Immigration and Customs
Enforcement (ICE), a second agency, "conducts criminal investigations
involving the enforcement of immigration-related statutes." /d., at 2, ICE
also operates the Law Enforcement Support Center. LESC, as the Center
is known, provides immigration status information to
federal, state, and local officials around the clock. ICE officers are
responsible "for the identification, apprehension, and removal of illegal
aliens from the United States." Immigration Enforcement Actions,
supra, at 2. Hundreds of thousands of aliens are removed by the Federal
Government every year. See id., at 4 (reporting there were 387,242
removals, and 476,405 returns without a removal order, in 2010).

Federalism, central to the constitutional design, adopts the principle

23
Case 1:19-cv-00902-EAW Document 67-1 Filed 09/24/19 Page 15 of 21

that both the National and State Governments have elements of
sovereignty the other is bound to respect. See Gregory v. Ashcroft 501
U.S. 452. 457 1991): U.S. Term Limits. Inc. y. Thornton, 514 U.S.
179, 838 (1995) (KENNEDY. J.. concurring). From the existence of
two sovereigns follows the possibility that laws can be in conflict or at
cross-purposes. The Supremacy Clause provides a clear rule that federal
law "shall be the Supreme Law of the Land; and the J udges in every
State shall be bound thereby. Any thing in the Constitution or Laws of
any State to the Contrary notwithstanding." Art. VI, cl. 2. Under this
principle, Congress has the power to preempt state law. See Crosby y.
National Foreign Trade Council. 530 U.S. 363, 372 (2000): Gibbons y.
Ogden, 9 Wheat. 1, 210-211, 6 L.Ed. 23 (1824).

State law must also give way to federal law in at least two other
circumstances. First, the States are precluded from regulating conduct
in a field that Congress, acting within its proper authority, has
determined must be regulated by its exclusive governance. See Gade v.
National Solid Wastes Management Assn., 505 U.S. 88. 115 (1992). The
intent to displace state law altogether can be inferred from a framework
of regulation "so pervasive ... that Congress left no room for the States to
supplement it" or where there is a "federal interest ... so dominant that

the federal system will be assumed to preclude enforcement of state laws

24
Case 1:19-cv-00902-EAW Document 67-1 Filed 09/24/19 Page 16 of 21

on the same subject." Rice v. Santa Fe Elevator Corp., 331 U.S. 218,
230 (1947): see English v. General Elec. Co., 496 U.S. 72, 79(1990).

Second, state laws are preempted when they conflict with federal law.
Crosby, supra. at 372. This includes cases where "compliance with both
federal and state regulations is a physical impossibility," Florida Lime &
Avocado Growers. Inc. v. Paul. 373 U.S. 132, 142-143 (1963). and those
instances where the challenged state law "stands as an obstacle to the
accomplishment and execution of the full purposes and objectives of
Congress," Hines, 312 U.S. at 67; see also Crosby, supra. at 373 ("What
is a sufficient obstacle is a matter of judgment, to be informed by
examining the federal statute as a whole and identifying its purpose and
intended effects").

For example, the U.S. Supreme Court discussed federal alien-
registration requirements in Hines v, Davidowitz. 312 U.S. 52,61. In
1940, Congress added to federal immigration law a "complete system
for alien registration." /d., at 70. The Court found that Congress intended
the federal plan for registration to be a "single integrated and all-
embracing system." Jc, at 74. Because this was a "complete scheme ...
for the registration of aliens", it did not allow the States to "curtail or
complement” federal law or to "enforce additional or auxiliary

regulations." [d., at 66-67. As a consequence, the Court ruled that

25

 
Case 1:19-cv-00902-EAW Document 67-1 Filed 09/24/19 Page 17 of 21

Pennsylvania could not enforce its own alien-registration program. See
id., at 59, 74.

The present regime of federal regulation also remains comprehensive.
Federal law now includes a requirement that aliens carry proof of
registration. 8 U.S.C. § 1304(e). Other aspects, however, have stayed the
same. Aliens who remain in the country for more than 30 days must
apply for registration and be fingerprinted. Compare§ 1302(a) withid.,§
452(a) (1940 ed.). Detailed information is required, and any change of
address has to be reported to the Federal Government. Compare§§
1304(a), 1305(a) (2006 ed.), with id, §§ 455(a), 456 (1940 ed.). The
statute continues to provide penalties for the willful failure to register.
Compare§ 1306(a) (2006 ed.), with id., § 457 (1940 ed.).

The framework enacted by Congress leads to the conclusion here,
as it did in Hines, that the Federal Government has occupied the field of
immigration. See American Ins. Assn. v. Garamendi 539 U.S. 396 419, n.
11 (characterizing Hines as a field preemption case);Pennsylvania yv.
Nelson, 350 U.S. 497, 504 (1956) (same); see also Dinh, Reassessing
the Law of Preemption, 88 Geo. L.J.2085, 2098-2099, 2107 (2000)
(same). The federal statutory directives provide a full set of standards
governing immigration, including the punishment for noncompliance.

It was designed as a "harmonious whole."" Hines. supra. at 72. Where

26

 
Case 1:19-cv-00902-EAW Document 67-1 Filed 09/24/19 Page 18 of 21

Congress occupies an entire field, as it has in the field of immi gration,
even complementary state regulation is impermissible. Field
preemption reflects a congressional decision to foreclose any state
regulation in the area, even if it is parallel to federal standards. See
Silkwood v. Kerr-McGee Corp., 464 U.S. 238. 249 (1984),

Federal law makes a single sovereign responsible for maintaining a
comprehensive and unified system to keep track of aliens within the
Nation's borders. If this were not the case, every State could give itself
independent authority to prosecute federal immigration violations,
"diminish[ing] the [Federal Government]'s control over enforcement" and
"detract[ing] from the ‘integrated scheme of regulation’ created by
Congress." Wisconsin Dept. of Industry v. Gould Inc, 475 U.S. 282, 288-
289 (1986).

Even if a State may make violation of federal law acrime in some
instances, it cannot do so ina field (like the field of illegal immigration)
that has been occupied by federal law. See California y. Zook. 336 U.S.
725. 730-731, 733, (1949): see also Inre Loney, 134 U.S. 372. 375-376
(1890) (States may not impose their own punishment for perjury in
federal courts).

Thus, the basic premise of field preemption - that States may not

enter, in any respect, an area the Federal Government has reserved for

27

 
Case 1:19-cv-00902-EAW Document 67-1 Filed 09/24/19 Page 19 of 21

itself — mandates rejection of the Green Light Law, because permitting
the State to interfere with the federal offenses herewould conflict with the
careful framework Congress adopted. Cf. Buckman Co. v. Plaintiffs’
Legal Comm., 531 U.S, 341, 347-348.(2001) (States may not impose
their own punishment for fraud on the Food and Drug Administration);
Wisconsin Dept.. supra, at 288, (States may not impose their own
punishment for repeat violations of the National Labor Relations Act).

Moreover, the Green Light Law inherently creates a conflict with the plan
Congress put in place. See Wisconsin Dept. supra, at 286, "[Conflict is
imminent whenever two separate remedies are brought to bear on the same
activity" (internal quotation marks omitted).

Of course, the ordinary principles of preemption include the well-
settled proposition that a state law is preempted where it "stands as an
obstacle to the accomplishment and execution of the full purposes and
objectives of Congress." Hines. supra, 312 US. at 67. Accordingly, the
U.S. Supreme Court has long recognized that a "[c]onflict in technique
can be fully as disruptive to the system Congress enacted as conflict in
overt policy." Motor Coach Employees v. Lockridge. 403 U.S. 274, 287
(1971). Thus, it logically follows that a state law to the contrary of federal
immigration law is an obstacle to the regulatory system Congress chose

must be struck down by this Court. See Puerto Rico Dept. of Consumer

28

 
Case 1:19-cv-00902-EAW Document 67-1 Filed 09/24/19 Page 20 of 21

Affairs v. Isla Petroleum Corp., 485 U.S. 495, 503 (1988) ("Where a
comprehensive federal scheme intentionally leaves a portion of the
regulated field without controls, then the preemptive inference can be
drawn - not from federal inaction alone, but from inaction joined with
action").

Accordingly, it is beyond cavil that Congress intended to completely
preempt the field of immigration law that the Green Light Law now seeks
to usurp.

However, in a final excess of caution, I do note the Harvard Law
Review, in its Volume 126 in 2012, in its round-up analysis of that year’s
U.S. Supreme Court decisions on immigration, noted that “t]he federal
government has maintained nearly exclusive authority over immigration
law for more than 130 years”, see id, at 335, but also scored the Court for
“follow[ing] a line of doctrine against presumption against preemption to
state statutes when a saving construction is fairly possible”, see id. at 336.
Here, however, no “saving construction is fairly possible”, as the Green
Light Law clearly mandates that Plaintiff ignore violations of federal

immigration law upon pain of state law penalties.

CONCLUSION

29

 
Case 1:19-cv-00902-EAW Document 67-1 Filed 09/24/19 Page 21 of 21

For all of the foregoing reasons, Amicus respectfully requests that
Plaintiff's Motion for a Preliminary Injunction be granted and Defendants’
Motion to Dismiss be denied.

Dated: September 20, 2019

  

 

Dennis Houdek, Esq.

Counsel for Amicus Curiae
305 Broadway, Seventh Floor
New York, NY 10007

(212) 822-1470

30

 
